        Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 1 of 22



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

STEPHEN M. KENNEDY and ALICIA,                :       No. 3:16-cv-02010 (WWE)
CARSON, on behalf of themselves and           :
all similarly situated,                       :
                        Plaintiffs,           :
                                              :
       v.                                     :
                                              :
MARK T. ESPER, Secretary of the Army          :
                 Defendant.                   :       April 22, 2019

                        ANSWER AND AFFIRMATIVE DEFENSES

       The defendant hereby answers the plaintiffs’ complaint and asserts the following

affirmative defenses.

       No responsive pleading is required to the plaintiffs’ initial narrative.

Jurisdiction and Venue

1.     This paragraph consists of legal conclusions, to which no response is required. To the

       extent a response may be deemed required, denied.

2.     Defendant admits that Mark Esper is the United States Secretary of the Army. The duties

       and responsibilities of the Secretary of the Army are specified at 10 U.S.C. § 3013.

       Defendants also admit no real property is involved. The remainder of the paragraph consists

       of legal conclusions, to which no response is required. To the extent a response may be

       deemed required, denied

3.     Defendant admits Plaintiff Kennedy is a veteran of the U.S. Army. The remainder of the

       paragraph consists of a legal conclusion, to which no response is required.




                                                      1
      Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 2 of 22



4.    Defendant admits Plaintiff Carson is a veteran of the U.S. Army National Guard. The

      allegation as to her current and former residence consists of a legal conclusion, to which

      no response is required.

5.    Defendant admits that Mark Esper is the United States Secretary of the Army. The duties

      and responsibilities of the Secretary of the Army are specified at 10 U.S.C. § 3013. The

      remainder of the paragraph consists of a legal conclusion, to which no response is required.

Regulatory Background

6.    This paragraph consists of legal conclusions, to which no response is required. To the

      extent a response may be deemed required, Defendant denies that the cited Department of

      the Navy personnel regulations apply to the Department of the Army.

7.    This paragraph consists of legal conclusions, to which no response is required.

8.    This paragraph consists of legal conclusions, to which no response is required.

9.    Defendant leaves the plaintiffs to their proof.

10.   This paragraph consists of legal conclusions, to which no response is required.

11.   Defendant admits Secretary of Defense Chuck Hagel issued supplemental guidance to

      Military Boards for Correction of Military/Naval Records on September 3, 2014. The

      remainder of this paragraph consists of legal conclusions and Plaintiffs’ characterization of

      the memorandum, to which no response is required. To the extent a response may be

      required, denied. Defendant respectfully refers the Court to the memorandum issued by

      Secretary of Defense Chuck Hagel.

12.   This paragraph consists of legal conclusions and Plaintiffs’ characterization of the

      memorandum issued by Secretary of Defense Chuck Hagel, to which no response is

      required. To the extent a response may be required, denied.



                                                    2
       Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 3 of 22



13.   Defendant leaves the plaintiffs to their proof.

14.   This paragraph consists of legal conclusions, to which no response is required.

15.   This paragraph consists of legal conclusions, to which no response is required.

16.   Denied. 10 U.S.C. § 1552 authorizes the creation of Boards for the Correction of Military

      Records.

17.   This paragraph consists of legal conclusions, to which no response is required.

18.   This paragraph consists of legal conclusions, to which no response is required. To the

      extent a response may be deemed required, denied.

Facts and Proceedings

Allegations as to Class Representative Stephen Kennedy

19.   Defendant admits Plaintiff Kennedy was born in 1986. Defendant lacks knowledge or

      information sufficient to form a belief as to the truth of the remainder of the allegations in

      this paragraph.

20.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

21.   Defendants admit the first sentence of this paragraph. The second sentence contains

      characterizations by Plaintiffs regarding Iraq and Afghanistan, to which no response is

      required. Defendant lacks knowledge or information sufficient to form a belief as to the

      truth of the allegations in the remainder of this paragraph.

22.   Admit.

23.   Admit.




                                                    3
      Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 4 of 22



24.   Defendant admits Plaintiff Kennedy served in Iraq from June 2007 until July 2008.

      Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in the remainder of this paragraph.

25.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

26.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

27.   Defendant specifically admits Plaintiff Kennedy received an Army Achievement Medal.

      Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      remaining allegations in this paragraph.

28.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

29.   Admit.

30.   Admit.

31.   Defendant admits Plaintiff Kennedy received the medals and ribbon specified. Defendant

      lacks knowledge or information sufficient to form a belief as to the truth of the allegations

      regarding his unit.

32.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

33.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

34.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.



                                                   4
      Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 5 of 22



35.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

36.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

37.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

38.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

39.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

40.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

41.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

42.   Admit that Plaintiff Kennedy went AWOL; Defendant lacks knowledge or information

      sufficient to form a belief as to the truth of the allegations in this paragraph.

43.   Defendant admits Plaintiff Kennedy received a Command Directed Mental Health

      Evaluation dated 4 June 2009 and the evaluator recommended administrative separation.

      The remainder of the paragraph purports to characterize Plaintiff Kennedy’s Report of

      Behavioral Health Evaluation, to which no response is required. To the extent a response

      is deemed required, denied.

44.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.



                                                     5
      Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 6 of 22



45.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

46.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

47.   Defendant admits Plaintiff Kennedy was discharged effective 27 July 2009. The narrative

      reason for his separation was “Misconduct, (Serious Offense).”              Defendant lacks

      knowledge or information sufficient to form a belief as to the truth of the allegations in the

      first sentence. The second sentence consists of legal conclusions and Plaintiffs

      characterization of events surrounding his discharge, to which no response is required. To

      the extent a response may be required, denied.

48.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

49.   Defendant admits Plaintiff Kennedy was Absent Without Leave (AWOL) and discharged

      with an Under Honorable Conditions (General) characterization of service. The remainder

      of the paragraph consists of Plaintiffs’ characterization and legal conclusions, to which no

      response is required. To the extent a response may be required, denied.

50.   Defendant admits Plaintiff Kennedy was separated for “Misconduct, (Serious Offense).”

      The remainder of the paragraph consists of legal conclusions, to which no response is

      required. To the extent a response may be required, denied.

51.   Defendant leaves Plaintiff Kennedy to his proof.

52.   The first sentence consists of a legal conclusion, to which no response is required.

      Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in the remainder of the paragraph.



                                                    6
      Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 7 of 22



53.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

54.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

55.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

56.   Because the Department of Veterans Affairs is a different Government agency, Defendant

      lacks knowledge or information sufficient to form a belief as to the truth of the allegations

      in this paragraph.

57.   Because the Department of Veterans Affairs is a different Government agency, Defendant

      lacks knowledge or information sufficient to form a belief as to the truth of the allegations

      in this paragraph.

58.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

59.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

60.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

61.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

62.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.




                                                   7
      Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 8 of 22



63.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

64.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

65.   Defendant admits the Army Discharge Review Board received Plaintiff Kennedy’s

      application for review on 19 February 2010 and conducted a records review hearing on 19

      November 2010. The board voted for no change to Plaintiff Kennedy’s discharge.

66.   Defendant admits the Army Discharge Review Board received Plaintiff Kennedy’s

      application for a personal appearance hearing on 20 March 2015.

67.   This paragraph purports to characterize the Army Discharge Review Board case report.

      Defendant respectfully refers the Court to the Army Discharge Review Board case report

      and directive.

68.   This paragraph consists of legal conclusions and Plaintiffs’ characterization of their cause

      of action, to which no response is required. To the extent that a response may be required,

      denied.

69.   This paragraph consists of legal arguments and conclusions and Plaintiffs’ characterization

      of their cause of action, to which no response is required. To the extent that a response may

      be required, denied.

70.   This paragraph consists of legal argument and conclusions and Plaintiffs’ characterization

      of their cause of action, to which no response is required. To the extent that a response may

      be required, denied.




                                                   8
       Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 9 of 22



71.    This paragraph consists of legal conclusions and Plaintiffs’ characterization of their cause

       of action, to which no response is required. To the extent that a response may be required,

       denied.

72.    This paragraph consists of legal conclusions and Plaintiffs’ characterization of their cause

       of action, to which no response is required. To the extent that a response may be required,

       denied.

73.    This paragraph consists of legal conclusions and Plaintiffs’ characterization of pleadings

       in this case, to which no response is required. With regard to any assertions in the

       Defendant’s motion to dismiss, Defendant respectfully refers to the court to ECF No. 10-

       1.

Allegations as to Class Representative Alicia Carson

74.    Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

       allegations in this paragraph.

75.    Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

       allegations in this paragraph.

76.    Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

       allegations in this paragraph.

77.    Defendant admits the first sentence of this paragraph. Defendant lacks knowledge or

       information sufficient to form a belief as to the truth of the allegations in the second

       sentence.

78.    Admit.




                                                    9
      Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 10 of 22



79.   Defendant admits Plaintiff Carson was trained as a Motor Transport Operator. Defendant

      lacks knowledge or information sufficient to form a belief as to the truth of the remaining

      allegations in this paragraph.

80.   Defendant admits the first sentence of this paragraph. Defendant lacks knowledge or

      information sufficient to form a belief as to the truth of the allegations in the second

      sentence of this paragraph.

81.   Defendant admits Plaintiff Carson served in Afghanistan from February 2010 until

      November 2010.

82.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

83.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

84.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

85.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

86.   Denied. Plaintiff Carson was assigned to Foxtrot Company, 186th Brigade Support

      Battalion, which is not a Special Forces unit.

87.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

88.   Defendant admits Plaintiff Carson served in Afghanistan from February 2010 until

      November 2010.




                                                  10
      Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 11 of 22



89.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

90.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

91.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

92.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

93.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

94.   Because the Department of Veterans Affairs is a different Government agency, Defendant

      lacks knowledge or information sufficient to form a belief as to the truth of the allegations

      in this paragraph.

95.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

96.   Defendant leaves Plaintiff Carson to her proof.

97.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

98.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.

99.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

      allegations in this paragraph.




                                                   11
       Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 12 of 22



100.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

       allegations in this paragraph.

101.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

       allegations in this paragraph.

102.   Denied.

103.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

       allegations in this paragraph.

104.   Defendant leaves Plaintiff Carson to her proof.

105.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

       allegations in this paragraph.

106.   Defendant admits Plaintiff Carson was notified about unexcused absences from scheduled

       Multiple Unit Training Assembly. The remainder of this paragraph consists of

       characterizations and legal conclusions, to which no response is required.

107.   This paragraph consists of legal conclusions, to which no response is required. To the

       extent a response may be deemed required, denied.

108.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

       allegations in this paragraph.

109.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

       allegations in this paragraph.

110.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

       allegations in this paragraph.

111.   Denied.

112.   Denied.



                                                   12
       Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 13 of 22



113.   Defendant admits Plaintiff Carson was discharged from the Army National Guard and

       reassigned to USAR Control Group effective 29 May 2012.             Defendant admits the

       termination reason was noted as unsatisfactory participation. Defendant lacks knowledge

       or information sufficient to form a belief as to the truth of the allegations regarding an

       enlistment bonus. The remainder of the paragraph consists of Plaintiffs’ characterizations,

       to which no response is required. To the extent a response may be deemed required, denied.

114.   Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

       allegations in this paragraph.

115.   Defendant admits the Army Discharge Review Board receive Plaintiff Carson’s application

       for review on 17 April 2015 and conducted a records review hearing on 25 September

       2015. The remainder of the paragraph consists Plaintiffs’ characterization of their cause of

       action, to which no response is required.

116.   Defendant admits the Army Discharge Review Board voted and denied Plaintiff Carson’s

       request finding the separation was both proper and equitable. The remainder of this

       paragraph consists of Plaintiffs’ legal conclusions and characterization of their cause of

       action, to which no response is required.

117.   This paragraph purports to characterize the Army Discharge Review Board case report, to

       which no response is required.

118.   Defendant admits the Army Discharge Review Board case report and directive contains the

       cited language within the Discussion of Issue(s).

119.   This paragraph purports to characterize the Army Discharge Review Board case report, to

       which no response is required.




                                                   13
       Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 14 of 22



120.   This paragraph consists of Plaintiffs’ legal conclusions and characterizations of their cause

       of action, to which no response is necessary. To the extent a response is required, denied.

Allegations as to the Class Generally

121.   Defendant admits Army personnel have deployed to Iraq and Afghanistan since 2001.

       Because this paragraph is vague and unspecified, Defendant lacks knowledge or

       information sufficient to form a belief as to the truth of the allegations with regard to all

       U.S. military personnel.

122.   Defendant admits not all personnel discharged from the Army receive an Honorable

       characterization of service. Defendant lacks knowledge or information sufficient to form a

       belief as to the truth of the allegations in this paragraph.

123.   This paragraph consists of legal conclusions, to which no response is required. To the extent

       a response may be deemed required, denied.

124.   This paragraph consists of legal conclusions, to which no response is required, and vague

       and unspecified allegations, to which Defendant lacks knowledge or information sufficient

       to admit or deny them. To the extent a response may be deemed required, denied.

125.   Defendant admits not all personnel discharged from the Army receive an Honorable

       characterization of service. The remainder of the paragraph is denied.

126.   The allegations in this paragraph are vague and unspecified. Defendant lacks knowledge

       or information sufficient to form a belief as to the truth of the allegations in this paragraph.

127.   Defendant leaves Plaintiffs to their proof.

128.   Defendant leaves Plaintiffs to their proof.




                                                     14
       Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 15 of 22



129.   The allegations in this paragraph are vague and unspecified. Furthermore, Defendant lacks

       knowledge or information sufficient to form a belief as to the truth of the allegations in this

       paragraph.

130.   Defendant leaves Plaintiffs to their proof.

131.   Defendant leaves Plaintiffs to their proof.

132.   Because the Department of Veterans Affairs is a different Government agency, Defendant

       lacks knowledge or information sufficient to form a belief as to the truth of the allegations

       in this paragraph.

133.   The allegations pertaining investigations referenced in this paragraph are vague and

       unspecified and therefore Defendant lacks sufficient information to admit or deny them.

134.   Denied.

135.   This paragraph consists of legal conclusions and Plaintiffs’ characterization of their cause

       of action, to which no response is required.

136.   Defendant admits the ADRB does regularly exercise its power to upgrade discharges, and

       did so even prior to the post-2014 amendments to the statute.

137.   Denied.

138.   This paragraph consists of legal conclusions and Plaintiffs’ characterization of Monk, et al.

       v. Mabus, et al., to which no response is required. Defendant respectfully refers the court

       to the decision dismissing the cause of action in Monk, et al. v. Mabus, et al.

139.   With regard to the allegation that Secretary of Defense Hagel’s memorandum was in

       response to the Monk, et al. v. Mabus, et al. litigation, denied. The remainder of the

       paragraph consists of legal conclusions and Plaintiffs characterization of Secretary of




                                                      15
       Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 16 of 22



       Defense Hagel’s memorandum, to which no response is required. Defendant respectfully

       refers the court to Secretary of Defense Hagel’s memorandum.

140.   Defendant admits Congress amended 10 U.S.C. § 1553 in December of 2016. Defendant

       denies Plaintiffs’ characterization with regard to whether the amendment was “to codify

       the Hagel Memo.”

141.   Denied.

142.   The allegations in this paragraph are vague and unspecified and therefore Defendant lacks

       sufficient information to admit or deny them.

143.   The allegations pertaining to the specific ADRB decisions in this paragraph are vague and

       unspecified and therefore Defendant lacks sufficient information to admit or deny them.

       The remainder of the paragraph consists Plaintiffs’ characterization of their cause of action,

       to which no response is required. To the extent a response may be deemed required, denied.

144.   The allegations pertaining to the specific ADRB decisions in this paragraph are vague and

       unspecified and therefore Defendant lacks sufficient information to admit or deny them.

       The remainder of the allegations in this paragraph consist of legal conclusions and

       Plaintiffs’ characterization of their cause of action, to which no response is required. To

       the extent a response may be deemed required, denied.

145.   The allegations pertaining to the specific ADRB decisions in this paragraph are vague and

       unspecified and therefore Defendant lacks sufficient information to admit or deny them.

       The remainder of the allegations in this paragraph consist of legal conclusions and

       Plaintiffs’ characterization of their cause of action, to which no response is required. To the

       extent a response may be deemed required, denied.




                                                     16
       Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 17 of 22



146.   This paragraph consists of legal conclusions and Plaintiffs’ characterization of Secretary of

       Defense Hagel’s memorandum, to which no response is required. Defendant respectfully

       refers the court to Secretary of Defense Hagel’s memorandum. To the extent a response

       may be deemed required, denied.

147.   This paragraph consists of legal conclusions and Plaintiffs’ characterization of their cause

       of action, to which no response is required. To the extent a response may be deemed

       required, denied.

148.   Denied.

149.   This paragraph consists of legal conclusions and Plaintiffs’ characterization of their cause

       of action, to which no response is required. To the extent a response may be deemed

       required, denied.

150.   Denied.

151.   Denied.

152.   Denied.

153.   Denied.

The Proposed Class Definition

154.   This paragraph consists of legal conclusions and Plaintiffs’ characterization of their cause

       of action, to which no response is required. To the extent a response may be deemed

       required, denied.

155.   This paragraph consists of legal conclusions and Plaintiffs’ characterization of their cause

       of action, to which no response is required. To the extent a response may be deemed

       required, denied.

The Proposed Class Satisfies the Requirement of Rule 23



                                                    17
       Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 18 of 22



156.   The allegations pertaining to the specific ADRB decisions in this paragraph are vague and

       unspecified and therefore Defendant lacks sufficient information to admit or deny them.

       The remainder of the paragraph consists of legal conclusions and Plaintiffs’

       characterization of their cause of action, to which no response is required. To the extent a

       response may be deemed required, denied.

157.   The allegations in this paragraph are vague and unspecified and therefore Defendant lacks

       sufficient information to admit or deny them.

158.   Denied.

159.   Defendant leaves the Plaintiffs to their proof.

160.   Denied.

161.   Denied.

162.   This paragraph consists of legal conclusions, to which no response is required. To the extent

       a response may be deemed required, denied.

163.   Denied.

Legal Claims of the Class

Claim I: Violations of the Administrative Procedure Act

164.   The answers to all preceding paragraphs are incorporated herein by reference.

165.   This paragraph consists of legal conclusions, to which no response is required.

166.   Denied.

167.   Denied.

168.   Denied.

169.   Denied.




                                                    18
       Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 19 of 22



Claim II: Violation of the Fifth Amendment to the United States Constitution

170.   The answers to all preceding paragraphs are incorporated herein by reference.

171.   This paragraph consists of legal conclusions, to which no response is required.

172.   Denied.

173.   This paragraph consists of legal conclusions, to which no response is required.

174.   Defendant denies the allegations related to review of the individual Plaintiffs’ applications

       and denies the allegations related to the review of any other applications submitted to the

       ADRB.

175.   Defendant denies the allegations contained in the first sentence of this paragraph. The

       second sentence consists of legal conclusions and Plaintiffs’ characterization of their cause

       of action, to which no response is required. To the extent a response may be deemed

       required, denied.

176.   Defendant leaves the Plaintiffs to their proof.

177.   Denied.

178.   Denied.

179.   Denied.

Legal Claims of the Individual Plaintiffs

Claim III: Administrative Procedure Act

180.   The answers to all preceding paragraphs are incorporated herein by reference.

181.   This paragraph consists of legal conclusions and Plaintiffs’ characterization of their cause

       of action, to which no response is required. To the extent a response may be deemed

       required, denied.

182.   Denied.



                                                    19
       Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 20 of 22



183.   Denied.

184.   Denied.

185.   Denied.

186.   Denied.

187.   Denied.

Claim IV: Fifth Amendment to the United States Constitution

188.   The answers to all preceding paragraphs are incorporated herein by reference.

189.   This paragraph consists of legal conclusions, to which no response is required.

190.   This paragraph consists of legal conclusions, to which no response is required. To the

       extent a response may be deemed required, denied.

191.   The first sentence of this paragraph is denied. The second sentence consists of legal

       conclusions and Plaintiffs’ characterization of their cause of action, to which no response

       is required. To the extent a response may be deemed required, denied.

192.   This paragraph consists of legal conclusions, to which no response is required.

193.   Denied.

194.   Denied.

195.   This paragraph consists of legal conclusions, to which no response is required.

196.   Denied.

197.   Denied.

198.   Denied.

199.   Denied.

200.   Denied.

201.   Denied.



                                                   20
       Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 21 of 22



Claim V: Little Tucker Act

202.   The answers to all preceding paragraphs are incorporated herein by reference.

203.   This claim has been mooted by subsequent administrative process; further this paragraph

       consists of legal conclusions, to which no response is required.

204.   This claim has been mooted by subsequent administrative process; further this paragraph

       consists of legal conclusions, to which no response is required.

205.   This claim has been mooted by subsequent administrative process; to the extent an answer

       is required, Defendant denies this paragraph.

206.   This claim has been mooted by subsequent administrative process; to the extent an answer

       is required, Defendant denies this paragraph.

207.   This claim has been mooted by subsequent administrative process; to the extent an answer

       is required, Defendant denies this paragraph.

208.   This claim has been mooted by subsequent administrative process; to the extent an answer

       is required, Defendant denies this paragraph.



       Deny that the plaintiffs are entitled to relief, including attorneys’ fees. Deny that the

plaintiffs have properly presented a class.




                                                   21
       Case 3:16-cv-02010-WWE Document 81 Filed 04/22/19 Page 22 of 22



                                      Affirmative Defenses

                                    First Affirmative Defense

       Some or all of Plaintiffs’ claims are moot.

                                   Second Affirmative Defense

       The Court lacks jurisdiction over some or all of Plaintiffs’ claims.

                                   Third Affirmative Defense

       The plaintiffs’ complaint fails to state a claim upon which relief may be granted.

                                              The Defendant,

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY


                                      By:     /S/ David C. Nelson
                                              David C. Nelson (ct25640)
                                              Assistant U.S. Attorney
                                              157 Church Street, 24th Floor
                                              New Haven, Connecticut 06510
                                              Tel: (203) 821-3700
                                              Email: David.C.Nelson@usdoj.gov

Of Counsel:

Joseph G. Nosse
Major, Judge Advocate
Litigation Attorney
U.S. Army Legal Services Agency
9275 Gunston Road, Room 3022
Fort Belvoir, Virginia 22060

                                            CERTIFICATION

       I hereby certify that on April 22, 2019, a copy of the foregoing was filed electronically.
Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.

                                                              /S/ David C. Nelson
                                                              David C. Nelson (ct25640)
                                                              Assistant United States Attorney

                                                     22
